Exhibit 10.13

FORM

OF

OPTICAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

FY ________ RESTRICTED STOCK AWARD

(Stock Performance Vesting)

[Note: This Form of Restricted Stock Award may change from time to time at the
direction of the Compensation Committee of the Board of Directors or the Board
of Directors.]

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF

SHARES GRANTED

 

PRICE PER

SHARE

 

SOCIAL

SECURITY

NUMBER

_______________

  _______________   _______________   N/A   _______________    

GRANT NUMBER

 

VESTING AND RESTRICTION LAPSE SCHEDULE*

  _______________   Shares granted hereunder will vest, in accordance with and
subject in all respects to the provisions of Sections 3 and 4 below, on
_________ of each year (each such date, a “Vesting Date”), with the first
Vesting Date being ___________, 20__ and the last Vesting Date being _________,
20__.

--------------------------------------------------------------------------------

* Fractional shares shall be carried over to the last vesting period

OPTICAL CABLE CORPORATION and its successors and assigns (the “Company”) hereby
grants to                      (the “Participant”) effective
                     (the “Grant Date”), a Restricted Stock Award (the “Award”),
pursuant to its 2005 Stock Incentive Plan that is provided along herewith (the
“Plan”), covering the above stated number of shares (the “Restricted Shares”) of
common stock of the Company (“Common Stock”).

The Chief Executive Officer proposed this Award and recommended its approval to
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), and the Compensation Committee, pursuant to the terms
of the Plan, granted the Award to the Participant.

The Plan is administered by the Compensation Committee, or alternatively and as
appropriate, the Board of Directors (in either case, the “Committee”). Any
controversy that arises concerning this Award or the Plan shall be resolved by
the Committee as it deems proper, and any decision of the Committee shall be
final and conclusive.

The terms of the Plan are hereby incorporated into this Award by this reference.
In the case of any conflict between the Plan and this Award, the terms of the
Plan shall control. Capitalized terms not defined in this Award shall have the
meaning assigned to such terms in the Plan.

 

1



--------------------------------------------------------------------------------

Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter set forth:

1. The Company hereby grants to the Participant an Award covering the Restricted
Shares, subject to the terms and conditions of this Award and the Plan.

2. Unless otherwise determined by the Committee [or unless as otherwise provided
in Section 4(b) below], the Award will vest, and the restrictions applicable to
Restricted Shares shall lapse (with the shares no longer subject to the
restrictions set forth herein being referred to as “Unrestricted Shares”), in
accordance with Section 3 below. Except as otherwise provided in the Plan or in
Section 4 below or otherwise determined by the Committee, the Participant must
be employed by the Company or a subsidiary at all times from the Grant Date
through a Vesting Date in order for part of this Award to vest on such Vesting
Date, and the restrictions on that portion of the Restricted Shares to lapse.

3. On each Vesting Date, a portion of the Award shall vest in accordance with
the following schedule:

 

TSR v RIR

  

Portion of Award Vesting

If TSR is at least         % greater than RIR

   ____% of the Award will vest

If TSR is         % greater than RIR

   ____% of the Award will vest

If TSR is less than         % greater than RIR

   None of the Award will vest

By way of example, if the RIR is 10% for any Vesting Date and the TSR is 15%,
then the TSR is 50% greater than the RIR. Note that interpolation, calculated as
set forth in Section 3(a) below, will be used to calculate the portion of the
Award vesting when TSR is less than 50% greater than RIR, but more than 20%
greater than RIR.

The above schedule is subject in all respects to the following:

a. Except as otherwise provided in Section 3(e) and/or Section 4 below, if as of
a Vesting Date, the TSR minus the RIR, divided by the absolute value of the RIR
is at least         % (whether or not TSR is positive or negative), a portion of
the Award shall vest (measured as a percentage of the Award) equal to: (i)
        % plus (ii)                  multiplied by the total of (y) the TSR less
the RIR, divided by the absolute value of the RIR, less (z)         %; provided
that no more than         % of the Award shall vest pursuant to the foregoing on
any Vesting Date. Calculation results shall be rounded to the nearest tenth.

b. “TSR” for any Vesting Date means total shareholder return (expressed as a
percentage) of the Company, calculated for the 12 month period ending on that
Vesting Date (such period, a “Vesting Period”) based on the net change during
such Vesting Period in the published adjusted share price of the Common Stock
plus any dividends declared by the Company that are payable to holders of Common
Stock during such Vesting Period (i.e., the “record date” occurs during such
Vesting Period). For purposes of determining the TSR as of any Vesting Date, the
arithmetic average of the adjusted closing price for the Common Stock as
published in the Wall Street Journal (or if the Wall Street Journal does not
publish a price for the Common Stock on the relevant dates, any other reasonably
comparable publication of general circulation selected by the Compensation
Committee) (the “OCC Closing Price”) for each of the 20 trading days immediately
preceding such Vesting Date (provided that if such Vesting Date is a trading
day, the 20 trading days shall include such Vesting Date) shall be compared to
the arithmetic average of the OCC Closing Price for each of the 20 trading days
immediately preceding the __________[date] immediately preceding such Vesting
Date (provided that if such ______________[date] is a trading day, the 20
trading days shall include such ________________[date]).

c. “RIR” for any Vesting Date means the total return (expressed as a percentage)
of the Russell 2000® Index, calculated for the 12 month period ending on that
Vesting Date based on the net change during such Vesting Period year in the
published adjusted value of the Russell 2000® Index. For purposes of determining
RIR as of any Vesting Date, the arithmetic average of the adjusted closing value
of the Russell 2000® Index as published in the Wall Street Journal (or, if the
Wall Street Journal does not publish the Russell 2000® Index on the relevant
dates, any other reasonable publication of general circulation or web site
selected by the

 

2



--------------------------------------------------------------------------------

Committee) (the “RI Closing Value”) for each of the 20 trading days immediately
preceding the Vesting Date (provided that if such Vesting Date is a trading day,
the 20 trading days shall include the Vesting Date) shall be compared to the
arithmetic average of the RI Closing Value for each of the 20 trading days
immediately preceding the              [date] immediately preceding such Vesting
Date (provided that if such              [date] is a trading day, the 20 trading
days shall include such              [date]). In the event the Russell 2000®
Index is not available as required for the preceding calculation, the Committee
shall select a published index that is reasonably comparable to the Russell
2000® Index for purposes of the preceding calculation.

d. Participant shall not be entitled to receive more than the total number of
Restricted Shares shown as the “Number of Shares Granted” set forth at the top
of this document. Thus, by way of example, if TSR exceeds RIR by         % or
more as measured at each of the first              Vesting Dates and as a result
a total of         % of the Award vests after the first              Vesting
Dates then, only         % of the remaining shares can vest on the last
             Vesting Dates.

e. Any Restricted Shares covered by the Award that have not vested in accordance
herewith or pursuant to Section 4 below on or before             , 20    , shall
be irrevocably forfeited, subject to the immediately following sentence.
Notwithstanding anything herein to the contrary, on             , 20    , all
Restricted Shares covered by the Award shall immediately vest and all
restrictions on the remaining Restricted Shares shall lapse if the average
annual TSR during the              year period ending in the last Vesting Date
is at least         % greater than the average annual RIR during such same
             year period.

4. a. Unless otherwise determined by the Committee [or unless as otherwise
provided in Section 4(b) below], in the event that Participant’s employment with
the Company and/or any subsidiaries terminates before the Award is fully vested
and the restrictions on all of the Restricted Shares have lapsed, Participant
will, upon the date of Participant’s termination of employment (as reasonably
fixed and determined by the Company), forfeit the remainder of the Restricted
Shares and the Company will be the owner of such remaining Restricted Shares and
will have the right, without further action by Participant, to transfer such
remaining Restricted Shares into its name.

[b. If a Triggering Event (as defined in Section 4 (c) below) occurs while
Participant is employed by the Company (or if Participant’s employment is
terminated during the pendency of an event that, if consummated, would lead to a
Triggering Event), but before the Award is fully vested and the restrictions
applicable to all of the Restricted Shares have lapsed, then the date upon which
the Triggering Event (or the date of the termination of Participant’s employment
if Participant’s employment is terminated during the pendency of an event that,
if consummated, would lead to a Triggering Event) occurs will be the Vesting
Date with respect to the unvested portion of the Award, and such unvested
portion of the Award shall thereupon immediately vest and all restrictions on
the remaining Restricted Shares shall lapse. ] [Note: This paragraph is
applicable to grants for executive officers only]

[c. For purposes of this Award, a “Triggering Event” occurs if, after the date
of this Award, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Company securities having 50% or more of the combined voting
power of the then outstanding Company securities that may be cast for the
election of the Company’s directors; or (ii) as the direct or indirect result
of, or in connection with, a tender or exchange offer, a merger or other
business combination, a sale of assets, a contested election of directors, or
any combination of these events, the persons who were directors of the Company
before such events cease to constitute a majority of the Corporation’s Board, or
any successor’s board, within three years of the last of such transactions. For
purposes of this Award, a Triggering Event occurs on the date on which an event
described in (i) or (ii) occurs. If a Triggering Event occurs on account of a
series of transactions or events, the Triggering Event occurs on the date of the
last of such transactions or events.] [Note: This paragraph is applicable to
grants for executive officers only]

5. Participant will not sell, transfer, pledge, hypothecate or otherwise dispose
of any Restricted Shares (or any interest in such shares) prior to the Vesting
Date as to which the restrictions applicable to such shares lapse.

6. Prior to a Vesting Date, the Company will, at its option, reflect
Participant’s ownership of the Restricted Shares in book-entry form with the
Company’s transfer agent or through the issuance of one or more stock
certificates. If the Company elects to reflect ownership through the issuance of
stock certificates, such certificates

 

3



--------------------------------------------------------------------------------

will be held in escrow with the Corporate Secretary of the Company in accordance
with the provisions of this Award and the Plan. Subject to terms of this Award
and the Plan, Participant will have all rights of a shareholder with respect to
the Restricted Shares while they are held in escrow or in book-entry form,
including, without limitation, the right to vote the Restricted Shares and
receive any cash dividends declared on such shares. If, from time to time prior
to the date that the Award is fully vested and the restrictions on all of the
Restricted Shares have lapsed, there is (i) any stock dividend, stock split or
other change in the Restricted Shares, or (ii) any merger or sale of all or
substantially all of the assets or other acquisition of the Company, any and all
new, substituted or additional securities to which Participant is entitled by
reason of his ownership of the Restricted Shares shall be held on his behalf by
the Company in book-entry form or through the issuance of one or more stock
certificates and held in escrow pursuant to this section until vesting pursuant
to the schedule applicable to the underlying Restricted Shares, at which time
all restrictions shall lapse.

7. As described in the Plan, in the event of certain corporate transactions or
other actions or events, the Committee may take such actions with respect to
this Award as it deems appropriate and consistent with the Plan.

8. Participant understands that Participant (and not the Company) is responsible
for any tax liability that may arise as a result of the transaction contemplated
by this Award. Participant understands that Section 83 of the Internal Revenue
Code of 1986, as amended (the “Code”) taxes as ordinary income the difference
between the amount paid for the Restricted Shares and the fair market value of
the Restricted Shares as of the date the restrictions on such shares lapse.
Participant understands that Participant may elect to be taxed at the time of
the Award, rather than when the restrictions lapse, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the Grant Date.

9. As a condition of accepting this Award, Participant agrees to make
arrangements for the payment of withholding of income taxes and employment taxes
upon the vesting of the Award and the lapse of restrictions on the Restricted
Shares. Until adequate arrangements have been made, certificates representing
Unrestricted Shares will not be issued to Participant. Participant may satisfy
applicable withholding taxes by any manner permitted by the Plan, subject to the
consent of the Committee, including, (i) delivering a sufficient number of
shares of already owned Common Stock (which have been owned by Participant for
more than six (6) months), and/or (ii) having the Company retain a sufficient
number of shares from the distribution to be made to Participant.

10. The fact that the Participant has been granted this Award will not affect or
qualify the right of the Company or a subsidiary to terminate the Participant’s
employment at any time.

11. If any provision of this Award should be deemed void or unenforceable for
any reason, it shall be severed from the remainder of the agreement, which shall
otherwise remain in full force and effect.

12. The Company may, in its discretion, delay delivery of a certificate required
upon vesting of the Award until (i) the admission of such shares to list on any
stock exchange (including NASDAQ) on which the Common Stock may then be listed,
(ii) the completion of any registration or other qualification of such shares
under any state or federal law, ruling, or regulation of any governmental
regulatory body that the Company shall, in its sole discretion, determine if
necessary or advisable, and (iii) the Company shall have been advised by counsel
that it has complied with all applicable legal requirements.

13. Any notice to be given under the terms of this Award shall be addressed to
Optical Cable Corporation, to the attention of the Chief Financial Officer, 5290
Concourse Drive, Roanoke, VA 24019, and any notice to be given to Participant or
to his or her personal representative shall be addressed to him or her at the
address set forth below or to such other address as either party may, hereafter,
designate in writing to the other. Notices shall be deemed to have been duly
given if mailed, postage prepaid, addressed as aforesaid.

14. You may accept this Award, subject to the registration and listing of the
shares issueable under the Plan, by signing and returning the enclosed copy of
this Award. Your signature will also evidence your agreement to the terms and
conditions set forth herein and to which this Award is subject.

15. Along with this Award, you hereby acknowledge receipt of a copy of the Plan
and the Prospectus for the Plan. Also, if you have previously been granted an
award under the Plan, you hereby acknowledge that you have

 

4



--------------------------------------------------------------------------------

received all of the reports, proxy statements and other communications generally
distributed to the holders of the Company’s securities since the date(s) of such
grant(s) and no later than the times of such distributions.

(Signature Page Follows)

IN WITNESS WHEREOF, the Company has caused this Award to be signed, as of the
Grant Date shown above.

 

OPTICAL CABLE CORPORATION By:       

I hereby acknowledge receipt of this Award, the Plan, and the Prospectus for the
Plan, and I agree to conform to all terms and conditions of this Award and the
Plan.

 

           

Name

   

Date

           

Signature

   

Address

 

5